DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

This Office Action is in response to Applicant’s arguments filed 08/05/2021.  Claims 1-2, 17-18, 27, 32, 35, 37-39, 42-43, 46, 49, and 52-62 are currently pending in this application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2, 17, 35, 37, 42-43, 46, 49, and 52-62 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sefton (U.S. 7,119,674 B2).

	Claim 1, Sefton teaches:
A method (Sefton, Col. 1, Lines 51-56, Col. 3, Lines 3-6, and Lines 38-46) comprising:
receiving, by a computing device associated with a premises management system located at a premises (Sefton, Fig. 1: 12 and 16, Col. 3, Lines 33-38 and 43-46, The image processing system 12 ), information identifying a premises device (Sefton, Col. 5, Lines 18-27, Each camera, i.e. a premises device, that captures an image of a license plate transmits a camera identifier.  It would have been obvious to one of ordinary skill in the art for the camera identifier to identify the camera in order to differentiate itself from other vehicle presence sensors that may be used (see Sefton, Col. 4, Lines 63-67 through Col. 5, Lines 1-7).) of a plurality of premises devices (Sefton, Fig. 1: C1-C14) associated with the premises management system (Sefton, Fig. 1, Col. 1, Lines 3-10, The system of Figs. 1 and 2 are for monitoring vehicles entering a high-security facility that is performed by the components shown in the Figures, and collectively disclose an automated system 10.); 
receiving, by the computing device, a user input (Sefton, Col. 2, Lines 19-22), associating the premises device with a zone function of a plurality of zone functions wherein the zone function is associated with a type of response of a premises management system to data received from one or more premises devices of the plurality of premises devices (Sefton, Col. 7, Lines 49-60, A zone function is interpreted as a function that occurs at a zone or area in response to the premises management system receiving data from the premises device of the zone or area.  In the example of a high security parking lot, camera C6 is associated with raising barrier B4 and/or notifying security personnel, which are functions associated with the high security parking lot, i.e. zone functions.  The main processor 16 determines if a captured LPN is given access to a high-security zone based on whether the LPN matches ); and
causing, by the computing device based on premises device data received from the premises device and based on the premises device being associated with the zone function, execution of one or more operations associated with the zone function (Sefton, Col. 7, Lines 49-60, Based on the identifying of a vehicle by camera C6, the system performs step C (see Sefton, Fig. 6), which corresponds to accessing a high-security zone.  It is also noted that a vehicle presence at a high-security zone entrance may also be detected by other types of sensors (see Sefton, Col. 4, Lines 60-66).  Additionally, the corresponding functions are according to the zone function profile associated with camera C6 and barrier B4.). 
Sefton does not explicitly teach:
The user input associating the premises device with a zone function of a plurality of zone functions.
However, as per the limitation of the user input associating the premises device with a zone function of a plurality of zone functions, it would have been obvious to one of ordinary skill in the art for the user defined security monitoring and site access-control actions (see Sefton, Col. 2, Lines 19-22) to include zone functions associated with each sensor.  For example, step C in Fig. 6, associated with camera C6 (see also Sefton, Fig. 2), specifically applies the sensing of camera C6 with a high security parking lot.  Thus, it would have been obvious to one of ordinary skill in the art for the user to define the association between sensed vehicles by camera C6 with the high security parking lot specifically, such that camera C6 would not be used for the visitor parking lot or the normal security parking lot.  Similarly, camera C5 and barrier B4 would also be associated specifically with high security parking lot.  Such a modification would ensure the invention is operable for its intended purpose and that non-related barriers are not mistakenly activated.

Claim 2, Sefton further teaches:
Wherein the zone functions comprise at least one of an entry function, an exit function, a perimeter function, an interior function, a follower function, a fire monitoring function, or a 24-hour function (Sefton, Col. 7, Lines 49-65, In the example of a high security parking lot, the high security parking lot is functionally equivalent to include at least an entry function via barrier B4, an exit function via the barrier B4, and a perimeter function for protecting the perimeter of the high security parking lot.).

Claim 17, Sefton teaches:
A device (Sefton, Col. 1, Lines 51-56, Col. 3, Lines 3-6, and Lines 38-46) associated with a premises management system located at a premises (Sefton, Col. 3, Lines 50-51, The automated system 10, i.e. a premises management system, controls access to a secure site, such as a military base or high-security research facility, which is a premises.), wherein the device comprises:
one or more processors (Sefton, Fig. 1: 12 and 16, Col. 3, Lines 33-38 and 43-46, The image processing system 12 processes and identifies the license plate numbers based on the captured images by the cameras.  The main processor 16 performs functions in response to the identified license plate numbers and rules set by the user (see Sefton, Col. 2, Lines 19-22).); and
memory storing instructions that, when executed by the one or more processors (Sefton, Col. 3, Lines 33-46, The image processing system 12 utilizes software for identifying license plate numbers.  It would have been obvious to one of ordinary skill in the art for the main processor 16 to utilize software stored in memory for performing its functions, such as interpreting data stored in databases (see Sefton, Col. 4, Lines 11-26).), cause the device to: 
receive information identifying a premises device (Sefton, Col. 5, Lines 18-27, Each camera, i.e. a premises device, that captures an image of a license plate transmits a camera identifier.  It would have been obvious to one of ordinary skill in the art for the camera identifier to identify the camera in order to differentiate itself from other vehicle presence sensors that may be used (see Sefton, Col. 4, Lines 63-67 through Col. 5, Lines 1-7).) of a plurality of premises devices (Sefton, Fig. 1: C1-C14) associated with the premises management system (Sefton, Fig. 1, Col. 1, Lines 3-10, The system of Figs. 1 and 2 are for monitoring vehicles entering a high-security facility that is performed by the components shown in the Figures, and collectively disclose an automated system 10.); 
receive user input (Sefton, Col. 2, Lines 19-22), associating the premises device with a zone function of a plurality of zone functions wherein the zone function is associated with a type of response of a premises management system to data received from one or more premises devices of the plurality of premises devices (Sefton, Col. 7, Lines 49-60, A zone function is interpreted as a function that occurs at a zone or area in response to the premises management system receiving data from the premises device of the zone or area.  In the example of a high security parking lot, camera C6 is associated with raising barrier B4 and/or notifying security personnel, which are functions associated with the high security parking lot, i.e. zone functions.  The main processor 16 determines if a captured LPN is given access to a high-security zone based on whether the LPN matches an LPN stored in a high-security database.  The determination of whether or not a captured LPN by the main processor 16 is thus equivalent to a type of response of the premises management system.); and 
cause, based on the premises device data received from the premises device and based on the premises device being associated with the zone function, execution of one or more operations associated with the zone function (Sefton, Col. 7, Lines 49-60, Based on the identifying of a vehicle by camera C6, the system performs step C (see Sefton, Fig. 6), which corresponds to accessing a high-security zone.  It is also noted that a vehicle presence at a high-security zone entrance may also be ). 
Sefton does not specifically teach:
The user input associating the premises device with a zone function of a plurality of zone functions.
However, as per the limitation of user input associating the premises device with a zone function of a plurality of zone functions, it would have been obvious to one of ordinary skill in the art for the user defined security monitoring and site access-control actions (see Sefton, Col. 2, Lines 19-22) to include zone functions associated with each sensor.  For example, step C in Fig. 6, associated with camera C6 (see also Sefton, Fig. 2), specifically applies the sensing of camera C6 with a high security parking lot.  Thus, it would have been obvious to one of ordinary skill in the art for the user to define the association between sensed vehicles by camera C6 with the high security parking lot specifically, such that camera C6 would not be used for the visitor parking lot or the normal security parking lot.  Similarly, camera C5 and barrier B4 would also be associated specifically with high security parking lot.  Such a modification would ensure the invention is operable for its intended purpose and that non-related barriers are not mistakenly activated.

Claim 35, Sefton further teaches:
Wherein the zone functions comprise at least one of an entry function, an exit function, a perimeter function, an interior function, a follower function, a fire monitoring function, or a 24-hour function (Sefton, Col. 7, Lines 49-65, In the example of a high security parking lot, the high security parking lot is functionally equivalent to include at least an entry function via barrier B4, an exit function via the barrier B4, and a perimeter function for protecting the perimeter of the high security parking lot.).

Claim 37, Sefton teaches:
	A system (Sefton, Col. 1, Lines 51-56, Col. 3, Lines 3-6, and Lines 38-46) comprising: 
a plurality of premises devices (Sefton, Fig. 1: C1-C14) associated with a premises management system (Sefton, Fig. 1, Col. 1, Lines 3-10, The system of Figs. 1 and 2 are for monitoring vehicles entering a high-security facility that is performed by the components shown in the Figures, and collectively disclose an automated system 10.); and 
a computing device (Sefton, Fig. 1: 12 and 16, Col. 3, Lines 33-38 and 43-46, The image processing system 12 processes and identifies the license plate numbers based on the captured images by the cameras.  The main processor 16 performs functions in response to the identified license plate numbers and rules set by the user (see Sefton, Col. 2, Lines 19-22).  Together, the image processing system 12 and the main processor 16 form a computing device of the automated system 10, which is a premises management system.) configured to:
receive information identifying a premises device (Sefton, Col. 5, Lines 18-27, Each camera, i.e. a premises device, that captures an image of a license plate transmits a camera identifier.  It would have been obvious to one of ordinary skill in the art for the camera identifier to identify the camera in order to differentiate itself from other vehicle presence sensors that may be used (see Sefton, Col. 4, Lines 63-67 through Col. 5, Lines 1-7).) of the plurality of premises devices (Sefton, Fig. 1: C1-C14); 
receive user input (Sefton, Col. 2, Lines 19-22), associating the premises device with a zone function of a plurality of zone functions wherein the zone function is associated with a type of response of a premises management system to data received from one or more premises devices of the plurality of premises devices (Sefton, Col. 7, Lines 49-60, A zone function is interpreted as a function that occurs at a zone or area in response to the premises management system receiving data from the premises device of the zone or area.  In the example of a high security parking lot, camera C6 is ); and 
cause, based on premises device data received from the premises device and based on the premises device being associated with the zone function, execution of one or more operations associated with the zone function (Sefton, Col. 7, Lines 49-60, Based on the identifying of a vehicle by camera C6, the system performs step C (see Sefton, Fig. 6), which corresponds to accessing a high-security zone.  It is also noted that a vehicle presence at a high-security zone entrance may also be detected by other types of sensors (see Sefton, Col. 4, Lines 60-66).  Additionally, the corresponding functions are according to the zone function profile associated with camera C6 and barrier B4.).
Sefton does not specifically teach:
The user input associating the premises device with a zone function of a plurality of zone functions.
However, as per the limitation of the user input associating the premises device with a zone function of a plurality of zone functions, it would have been obvious to one of ordinary skill in the art for the user defined security monitoring and site access-control actions (see Sefton, Col. 2, Lines 19-22) to include zone functions associated with each sensor.  For example, step C in Fig. 6, associated with camera C6 (see also Sefton, Fig. 2), specifically applies the sensing of camera C6 with a high security parking lot.  Thus, it would have been obvious to one of ordinary skill in the art for the user to define the association between sensed vehicles by camera C6 with the high security parking lot specifically, such that camera C6 would not be used for the visitor parking lot or the normal security parking lot.  Similarly, camera C5 and barrier B4 would also be associated specifically with high security parking lot.  Such a 

Claim 42, Sefton further teaches:
Wherein the zone functions comprise at least one of an entry function, an exit function, a perimeter function, an interior function, a follower function, a fire monitoring function, or a 24-hour function (Sefton, Col. 7, Lines 49-65, In the example of a high security parking lot, the high security parking lot is functionally equivalent to include at least an entry function via barrier B4, an exit function via the barrier B4, and a perimeter function for protecting the perimeter of the high security parking lot.).

Claim 43, Sefton further teaches:
The user input associating the premises device with the zone function comprises an indication of a function (Sefton, Col. 2, Lines 19-22, The user preference associates a given camera, e.g. C6, with a given zone, e.g. a high security parking lot.  The association dictates which database is used with each zone type, e.g. high security, normal security, visitor, etc., (see Sefton, Fig. 1) for comparison and thus the user preference is an indication of a zone type.  The associated function in the example of camera C6 would be to open gate B4.), wherein the indicated function is executed in response to receiving the signal from the premises device (Sefton, Col. 7, Lines 52-59).

Claim 46, Sefton further teaches:
Receiving, by the computing device, a second user input associating the premises device with a second zone function (Sefton, Col. 2, Lines 19-22, It would have been obvious to one of ordinary skill in the art for the user defined security monitoring and site access-control actions (see Sefton, Col. 2, ), different from the zone function, of the plurality of zone functions (Sefton, Col. 6, Lines 3-24 and Lines 25-47, As consistent with the rejection of claim 1, a situation in which a license plate number matches an LPN database 30 or expected visitor 32 may be associated with one zone function profile, wherein if the license plate number does not match any of the numbers stored in LPN database 30 or expected visitor database 32, then the system utilizes a “blacklist” database 36, and this step may be associated with a different zone function to account for situations in which license plate numbers do not match.); and 
causing, by the computing device and one or more operations associated with the second zone function (Sefton, Col. 6, Lines 3-24 and Lines 25-47, A second signal from the same sensor would be a signal of a second vehicle different than a first vehicle.  Thus, one of ordinary skill in the art would recognize a possible scenario of a first vehicle matching the LPN database 30 or expected visitor database 32, whereas a subsequent vehicle not matching an of the stored license plate numbers, triggering the steps of comparing the vehicle LPN with the “blacklist” database 36.).

Claim 49, Sefton further teaches:
The instructions further cause the device to: 
receive a second user input associating the premises device with a second zone function (Sefton, Col. 2, Lines 19-22, It would have been obvious to one of ordinary skill in the art for the user defined security monitoring and site access-control actions (see Sefton, Col. 2, Lines 19-22) to include zone functions associated with each sensor.  For example, step C in Fig. 6, associated with camera C6 (see also Sefton, Fig. 2), specifically applies the sensing of camera C6 with a high security parking lot.  Thus, it would have been obvious to one of ordinary skill in the art for the user to define the association between sensed vehicles by camera C6 with the high security parking lot specifically, such that camera C6 would not be used for the visitor parking lot or the normal security parking lot.  Similarly, camera C5 and barrier B4 would also be associated specifically with high security parking lot.  Within the zone functions associated with a single zone type, multiple zone functions may be established for each possible outcome, and it would have been obvious to one of ordinary skill in the art for the user-defined events to be associated with each possible outcome.), different from the zone function, of the plurality of zone functions (Sefton, Col. 6, Lines 3-24 and Lines 25-47, As consistent with the rejection of claim 1, a situation in which a license plate number matches an LPN database 30 or expected visitor 32 may be associated with one zone function profile, wherein if the license plate number does not match any of the numbers stored in LPN database 30 or expected visitor database 32, then the system utilizes a “blacklist” database 36, and this step may be associated with a different zone function to account for situations in which license plate numbers do not match.); and 
cause one or more operations associated with the second zone function (Sefton, Col. 6, Lines 3-24 and Lines 25-47, A second signal from the same sensor would be a signal of a second vehicle different than a first vehicle.  Thus, one of ordinary skill in the art would recognize a possible scenario of a first vehicle matching the LPN database 30 or expected visitor database 32, whereas a subsequent vehicle not matching an of the stored license plate numbers, triggering the steps of comparing the vehicle LPN with the “blacklist” database 36.).

Claims 52-54, Sefton further teaches:
The premises devices comprise at least one of a thermostat, a light, an alarm, or a communication device (Sefton, Fig. 1: 14, Col. 4, Lines 8-11, The cameras C1-C14 are connected to video image processing system 12 via communication network 14.  Therefore, cameras C1-C14 are functionally equivalent to communication devices.).

Claims 55-57, Sefton further teaches:
The premises device is located in at least one of a room, a perimeter, or a portion of the premises (Sefton, Fig. 2, Each area protected by a barrier, e.g. “Normal Security Parking Lot”, “Visitor Parking Lot”, represents a zone.  Therefore, each area is functionally equivalent to a portion of the premises, wherein the premises may be a military base or high-security research facility, for example (see Sefton, Col. 3, Lines 50-52).  Each camera (see Sefton, Fig. 2: C1-C14) is thus located in at least a perimeter or a portion of the premises for which it is assigned, e.g. camera C6 is located at a perimeter of high security parking lot.).

Claims 58-60, Sefton further teaches:
The one or more operations comprise at least one of a change of state, an arming, a disarming, a turning on, a turning off, triggering an alarm, or a triggering a camera (Sefton, Col. 7, Lines 49-60, The raising of a barrier (see Sefton, Fig. 6: 190) is one example of an operation, which is a change of state for the barrier, because the barrier can either be raised or not raised.).

	Claims 61-62, Sefton further teaches:
The premises device data comprises at least one of an image, sensor data, a device notification, or a user input (Sefton, Fig. 6, Col. 7, Lines 49-60, Data from the cameras include image data regarding the license plate number (LPN) of the vehicle.).

Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sefton (U.S. 7,119,674 B2) in view of Bourke-Dunphy et al. (U.S. 6,918,112 B2) in view of Baum et al. (U.S. 2009/0165114 A1).

Claim 18, Sefton does not specifically teach:
A touchscreen display,
wherein the instructions further cause the device to:
display, via the touchscreen display, a user interface; and
execute a script, wherein the script guides a user, via the user interface, through a process to input the user input associating the premises device with the zone function.
Bourke-Dunphy teaches:
	Executing a script that guides a user through configuring of installation of components to be installed by displaying a user interface on a display (Bourke-Dunphy, Col. 8, Lines 40-45).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system in Sefton by integrating the teaching of a user interface as taught by Bourke-Dunphy.
	The motivation would be to mitigate possible installation errors by providing an installation procedure for the user of the system (see Bourke-Dunphy, Col. 1, Lines 49-52).
	Sefton in view of Bourke-Dunphy does not explicitly teach:
	A touchscreen display.

	Displaying a user interface on a touchscreen display (Baum, Fig. 8, Paragraph [0063]).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system in Sefton in view of Bourke-Dunphy, by integrating the teaching of a touchscreen interface, as taught by Baum.
The motivation would be to utilize an intuitive method of presenting an interface to a user (see Baum, Paragraph [0063]).

3.	Claims 27, 32, and 39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sefton (U.S. 7,119,674 B2) in view of Baum et al. (U.S. 2009/0165114 A1).

Claim 27, Sefton teaches:
User input associating the premises device with the zone function (Sefton, Col. 2, Lines 19-22, It would have been obvious to one of ordinary skill in the art for the user defined security monitoring and site access-control actions (see Sefton, Col. 2, Lines 19-22) to include zone function profiles associated with each sensor.  For example, step C in Fig. 6, associated with camera C6 (see also Sefton, Fig. 2), specifically applies the sensing of camera C6 with a high security parking lot.  Thus, it would have been obvious to one of ordinary skill in the art for the user to define the association between sensed vehicles by camera C6 with the high security parking lot specifically, such that camera C6 would not be used for the visitor parking lot or the normal security parking lot.  Similarly, camera C5 and barrier B4 would also be associated specifically with high security parking lot.  Such a modification would ensure the invention is operable for its intended purpose and that non-related barriers are not mistakenly activated.).
Sefton does not specifically teach:
The computing device further comprises a touchscreen display, and wherein the user input associating the premises device with the zone function is received via a user interface of the touchscreen display.
	Baum teaches:
	A touchscreen display (Baum, Fig. 8, Paragraph [0063]), and wherein the user input is received via a user interface of the touchscreen display (Baum, Paragraph [0135]).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system in Sefton by integrating the teaching of a touchscreen interface, as taught by Baum.
The motivation would be to utilize an intuitive method of presenting an interface to a user (see Baum, Paragraph [0063]).

Claim 32, Sefton teaches:
User input associating the premises device with the zone function (Sefton, Col. 2, Lines 19-22, It would have been obvious to one of ordinary skill in the art for the user defined security monitoring and site access-control actions (see Sefton, Col. 2, Lines 19-22) to include zone function profiles associated with each sensor.  For example, step C in Fig. 6, associated with camera C6 (see also Sefton, Fig. 2), specifically applies the sensing of camera C6 with a high security parking lot.  Thus, it would have been obvious to one of ordinary skill in the art for the user to define the association between sensed vehicles by camera C6 with the high security parking lot specifically, such that camera C6 would not be used for the visitor parking lot or the normal security parking lot.  Similarly, camera C5 and barrier B4 would also be associated specifically with high security parking lot.  Such a modification would ensure the invention is operable for its intended purpose and that non-related barriers are not mistakenly activated.).

	A touchscreen display, wherein the user input associating the premises device with the zone function is received via a user interface of the touchscreen display.
	Baum teaches:
	A touchscreen display (Baum, Fig. 8, Paragraph [0063]), and wherein the user input is received via a user interface of the touchscreen display (Baum, Paragraph [0135]).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system in Sefton by integrating the teaching of a touchscreen interface, as taught by Baum.
The motivation would be to utilize an intuitive method of presenting an interface to a user (see Baum, Paragraph [0063]).
	
	Claim 39, Sefton teaches:
User input associating the premises device with the zone function (Sefton, Col. 2, Lines 19-22, It would have been obvious to one of ordinary skill in the art for the user defined security monitoring and site access-control actions (see Sefton, Col. 2, Lines 19-22) to include zone function profiles associated with each sensor.  For example, step C in Fig. 6, associated with camera C6 (see also Sefton, Fig. 2), specifically applies the sensing of camera C6 with a high security parking lot.  Thus, it would have been obvious to one of ordinary skill in the art for the user to define the association between sensed vehicles by camera C6 with the high security parking lot specifically, such that camera C6 would not be used for the visitor parking lot or the normal security parking lot.  Similarly, camera C5 and barrier B4 would also be associated specifically with high security parking lot.  Such a modification would ensure the invention is operable for its intended purpose and that non-related barriers are not mistakenly activated.).

	The computing device further comprises a touchscreen display, and wherein the user input associating the premises device with the zone function is received via a user interface of the touchscreen display.
	Baum teaches:
	A touchscreen display (Baum, Fig. 8, Paragraph [0063]), and wherein the user input is received via a user interface of the touchscreen display (Baum, Paragraph [0135]).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system in Sefton by integrating the teaching of a touchscreen interface, as taught by Baum.
The motivation would be to utilize an intuitive method of presenting an interface to a user (see Baum, Paragraph [0063]).

Claim 38 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sefton (U.S. 7,119,674 B2) in view of Bourke-Dunphy et al. (U.S. 6,918,112 B2).

Claim 38, Sefton does not specifically teach:
The computing device is further configured to:
execute a script, wherein the script guides a user of the computing device through a process to input the user input associating the premises device with the zone function.
Bourke-Dunphy teaches:
Executing a script that guides a user through configuring of installation of components to be installed (Bourke-Dunphy, Col. 8, Lines 40-45).

	The motivation would be to mitigate possible installation errors by providing an installation procedure for the user of the system (see Bourke-Dunphy, Col. 1, Lines 49-52).

Response to Arguments
Applicant's arguments filed 08/05/2021 have been fully considered but they are not persuasive. 
In response to the Applicant’s argument on Pages 7-8 that the cited reference Sefton fails to teach the user input is received and that the user input associates the premises device with at least one zone function of a plurality of zone functions, the Examiner respectfully disagrees.  In the example presented by the Applicant on Page 8, the Applicant argues that a camera C6 does not receive user input for the functions associated with the high security parking lot.  The Applicant appears to equate “user input”, with respect to the teachings of Sefton, to be a required step during every operation of each device, e.g. camera C6, for associating the premises device with a zone function.  Applicant’s claimed invention, however, does not explicitly or inherently recite this aspect of the Applicant’s arguments.  Claim 1 recites “receiving, by the computing device, user input associating the premises device with a zone function of a plurality of zone function” but does not claim that the user input is received by the computing device every time the premises device is being used to assign the premises device to a zone function, or similar.  The Sefton reference teaches an automated system, as argued by the Applicant, but the automated system operates based on definitions by the user, i.e. user input (see Sefton, Col. 2, Lines 19-22).  Thus, each and every function of an assigned device, e.g. camera C6, is defined by the user, i.e. is based on user input.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J YANG whose telephone number is (571)270-5170.  The examiner can normally be reached on 10:00am-7:00p M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571) 272-3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/JAMES J YANG/Primary Examiner, Art Unit 2683